THE defendant was a prisoner with the privilege of the limits of the gaol of New-York. While so in confinement, 0 9 *253attachments were issued against him in this and fifteen other suits, for contempts in not paying costs pursuant to an order of court. On their being lodged against him, the Sheriff committed Mm to close custody, under an idea that an attachment for a contempt was in all cases a criminal process, and the defendant therefore not entitled to the indulgence of the limits.
The case was now submitted to the court, whether the defendant was within the meaning of the privilege. The •court were unanimously of opinion that he was, on giving such security as the law requires.